DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This first non-final action is in response to applicant's original filing on 12/28/2020. Claims 1-30 are pending and have been considered as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Analysis (35 U.S.C 101) for independent claim 1 

Step 1 Analysis: Claim 1 is directed to a system, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of determine whether the autonomous vehicle will arrive at the venue by the first scheduled time, …, determine a route to the venue based on one or more preferences of the passenger, one or more preferences of an operator of the autonomous vehicle, or any combination thereof, wherein the determined route is configured for arrival of the passenger at the venue after the first scheduled time and at or within a time period before the second scheduled time. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at the obtained first scheduled time for a first event or observing a scheduled time for the first event and mentally determining whether autonomous vehicle will not arrive at the venue by the first scheduled time, and looking at the gathered second scheduled time for a second event at the venue and mentally determining another route based on preferences of the passenger.

	The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at gathered the scheduled time (s) or observing the gathered scheduled time (s) could determine a route/ another route based on the person’s preference, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

	Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional “obtain a first scheduled time for a first event at a venue for a passenger of an autonomous vehicle” “in response to a determination that the autonomous vehicle will not arrive at the venue by the first scheduled time, obtain a second scheduled time for a second event at the venue”. The obtaining steps in the claim are recited at a high level of generality (i.e., as a general means of gathering a first and second scheduled time for event(s) at a venue, and amount to mere data gathering, which is a form of insignificant extra-solution activity). 
	In addition, a memory and one or more processors communicatively coupled to the memory are an additional element in claim 1 merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; such limitations are an additional element that amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Independent claims 19, 27 and 30 are similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitation of claim 30 going to a tangible computer-readable medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general purpose computing environment.
Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Dependent claims 2-18, 20-26, 28-29 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, “wherein the second event comprises a later occurrence of the first event” are further limitiation that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: “means for obtaining a first scheduled time …; means for determining whether the autonomous vehicle will arrive at the venue by the first scheduled time; means for obtaining a second scheduled time … ; and means for determining a route to the venue …” in independent claim 27. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 are rejected under 35 U.S.C. 103 as being obvious over by Altaf (US 20060155591 A1) in view of Reed (US 20210293565 A1).

Regarding claim 1, Altaf teaches a system (abstract; system for managing a travel itinerary, par. [0019], [0031]), comprising:	
	 a memory (abstract; system for managing a travel itinerary, par. [0019]); and 
one or more processors ([0025]) communicatively coupled to the memory ([0025]), the one or more processors configured to: 	
	obtain a first scheduled time for a first event at a venue for a passenger of an autonomous vehicle (the itinerary manager 114 may use includes scheduled departure times for the user's scheduled trip, [0026]) of an autonomous vehicle (Another factor the travel time determiner 116 may use includes any known delays in the user's expected path. Known delays may include traffic backups, par. [0027] together with Highway traffic may cause the passenger being late for her flight, par. [0002], highway traffic implicitly discloses road traffic);	
	determine whether the autonomous vehicle will arrive at the venue by the first scheduled time ( If a user's estimated time of arrival at the location she needs to be for her scheduled trip is equal to or later than the latest time the user is permitted to arrive, (such as when a plane is pulling away from the gate or when the gate closes) or other deadline; At decision block 410, the travel itinerary computer 112 may determine whether the user will be late for her trip based on the estimated travel time calculated at element 408, par. [0042]);	
	in response to a determination that the autonomous vehicle will not arrive at the venue by the first scheduled time, obtain a second scheduled time for a second event at the venue (itinerary manager 114 may then change the user's itinerary to another trip at a later time, par. [0026]; If the travel itinerary computer 112 determines that the user will likely be late, the travel itinerary computer 112 continues to optional element 412, querying the user to determine if the user is interested in rescheduling her trip, par. [0042]; If the user does want to reschedule, the travel itinerary computer 112 continues to element 416, rescheduling the user on a later trip, par. [0043]); and 	
	wherein the determined route is configured for arrival of the passenger at the venue after the first scheduled time and at or within a time period before the second scheduled time ([0031] when the current travel arrangement is expected to cause the travel to be late for the flight, the mobile application may compute an alternative arrangement, such as adjusting a parking arrangement, adjusting a mode and/or route of travel within the airport, [0043], If the user does want to reschedule, the travel itinerary computer 112 continues to element 416, rescheduling the user on a later trip).
 While Altaf teaches the time durations obtained to guide the user to travel in a timely manner to the airport terminal gate includes, personal preferences, driving times, and airport wait times. Personal preferences (e.g., the preferred time of arrival at the gate before boarding starts, the reminder time period before the user needs to start the travel to the airport) (see [0032]), Altaf does not explicitly teach but Reed discloses the specific limitations of determine a route to the venue based on one or more preferences of the passenger, one or more preferences of an operator of the autonomous vehicle, or any combination thereof (claim 8, [0029] The routing system 300 comprises the route generation component 312 to automate route generation of an autonomous vehicle to match user preferences).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 

Regarding claims 19, 27 and 30, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 19, 27 and 30, with both claims 7 and 27 being drawn to a system, claims 19 and 30 being drawn to a corresponding method and a non-transitory computer-readable medium respectively.	

	 Regarding claim 2, Altaf teaches wherein the second event comprises a later occurrence of the first event (Altaf, [0031] when the current travel arrangement is expected to cause the travel to be late for the flight, the mobile application may compute an alternative arrangement, such as adjusting a parking arrangement, adjusting a mode and/or route of travel within the airport; [0043] If the user does want to reschedule, the travel itinerary computer 112 continues to element 416, rescheduling the user on a later trip).

Regarding claim 20, please see the rejection above with respect to claim 2, which is commensurate in scope to claim 20, with claim 2 being drawn to a system, claim 20 being drawn to a corresponding method.
	
	Regarding claim 3, Altaf teaches does not explicitly teach but Reed teaches wherein the one or more passenger preferences includes a preference for scenic routes, a preference for energy-efficient routes, a preference for routes that avoid freeways, a preference for routes that minimize bridge crossings, a preference for routes that enhance passenger safety, a preference for routes that pass one or more points of interest, a preference for picking up additional passengers along the alternate route, or any combination thereof ([0018], the user profile may include past unique routes, music preferences, food preferences, and personal data. The personal data may include, for example, a user's social media interaction such as social media profiles. The user event request may be based on a social medial profile of a user, such as a social media picture at a location that the user event request transmits as the location to drive past).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 

Regarding claim 21, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 21, with claim 3 being drawn to a system, claim 21 being drawn to a corresponding method.

	Regarding claim 4, Altaf teaches does not explicitly teach but Reed teaches wherein the one or more passenger preferences are received from a profile of the passenger stored in a network entity, a mobile computing device associated with the passenger, a user interface of the autonomous vehicle, a verbal indication by the passenger, or any combination thereof (Fig. 3, [0022], the routing system 300 for implementing a computer and software-based method to utilize the system devices to generate autonomous navigation routes to match user preferences, The routing system 300 may be implemented along with using a graphical user interface (GUI) that is accessible at a user workstation (e.g., a computer 324) ). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 
	
	Regarding claim 5, Altaf teaches does not explicitly teach but Reed teaches wherein the one or more operator preferences includes a preference for routes alongside one or more advertisements, a preference for routes associated with ride-sharing, a preference for routes alongside passenger drop-off or pick-up locations, a preference for routes alongside food delivery drop-off or pick-up locations, a preference for routes alongside package drop-off or pick-up locations, a preference for energy-efficient routes, a preference for the fastest route, a preference for routes alongside rest areas, a preference for routes alongside or near gas stations, a preference for routes alongside or near service stations, a preference for routes alongside or near electric vehicle charging stations, or any combination thereof (Reed, [0018] Alternatively or additionally, advertisements associated with the location may be submitted to the user based on the proximity of the location. A user may opt to stop at one or more locations along the route and may instruct the routing system 300 to stop at the one or more locations through user feedback to the routing system to modify the navigation route 104).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 

	Regarding claim 6, Altaf teaches does not explicitly teach but Reed teaches wherein the operator is associated with a crowdsourcing application, and the one or more operator preferences includes a preference for routes associated with a greatest amount of revenue attributed to services provided by the vehicle (Reed, [0018] Alternatively or additionally, advertisements associated with the location may be submitted to the user based on the proximity of the location. A user may opt to stop at one or more locations along the route and may instruct the routing system 300 to stop at the one or more locations through user feedback to the routing system to modify the navigation route 104). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 

	Regarding claim 7, Altaf teaches wherein the second scheduled time is based at least in part on an estimated travel time of the passenger from an exit point of the autonomous vehicle at or near the venue to an entry point of the second event ( Altaf [0020], The supplementary information computer 124 may provide information that may be used by the travel time determiner 116 to estimate travel times, such as information relating to traffic, airport conditions, weather conditions, and security lines).

	Regarding claim 8, Altaf teaches wherein the estimated travel time is based at least in part on a physical attribute of the passenger, a presence of infants or children with the passenger, an age of the passenger, an amount of luggage or cargo with the passenger, weather conditions along a route to the venue, weather conditions at the venue, traffic conditions along the route to the venue, traffic conditions at the venue, police activity at the venue, a security breach at the venue, or any combination thereof (Altaf [0020], The supplementary information computer 124 may provide information that may be used by the travel time determiner 116 to estimate travel times, such as information relating to traffic, airport conditions, weather conditions, and security lines).
	
	Regarding claim 9, Altaf teaches wherein the estimated travel time is based at least in part on wait times for obtaining tickets at the venue, wait times for passing through security lines at the venue, delays associated with traveling with one or more pets, a size of the venue, a layout of the venue, entry points of the venue, a level of activity at the venue, a level of the passenger's familiarity with the venue, or any combination thereof (Altaf [0020], The supplementary information computer 124 may provide information that may be used by the travel time determiner 116 to estimate travel times, such as information relating to traffic, airport conditions, weather conditions, and security lines).

	Regarding claim 10, Altaf teaches wherein the one or more processors are further configured to: determine the estimated travel time based on a willingness of the passenger to run from the exit point of the autonomous vehicle to the entry point of the second event, a priority level of the passenger's admission to the second event, changes in wait times to enter the second event, a change in location of the second event, or any combination thereof (Altaf [0020], The supplementary information computer 124 may provide information that may be used by the travel time determiner 116 to estimate travel times, such as information relating to traffic, airport conditions, weather conditions, and security lines).	

	Regarding claim 11, Altaf teaches wherein the venue comprises a transportation terminal, and the estimated travel time is based at least in part on wait times for checking baggage at the transportation terminal, wait times for obtaining a travel ticket or boarding pass at the transportation terminal, wait times for passing through security lines at the transportation terminal, delays associated with traveling with one or more pets, wait times for food service at the transportation terminal, a size of the transportation terminal, a layout of the transportation terminal, entry points of the transportation terminal, a level of activity at the transportation terminal, a level of the passenger's familiarity with the transportation terminal, a security pre-screening status of the passenger, a pre-boarding status of the passenger, an absence of carry-on luggage of the passenger, a preferred traveler status of the passenger, or any combination thereof (Altaf [0020], The supplementary information computer 124 may provide information that may be used by the travel time determiner 116 to estimate travel times, such as information relating to traffic, airport conditions, weather conditions, and security lines; [0027] Another factor the travel time determiner 116 may use includes any known delays in the user's expected path. Known delays may include traffic backups, security line delays, check-in times at the airport, luggage check-in, airport transporter delays, and the like. Current information about known delays may be received from a supplementary information computer 124 or delays may be based on historical trends).

	Regarding claim 12, Altaf teaches wherein the one or more processors are further configured to: determine the estimated travel time based on changes in the wait times, changes in departure gates, delays in scheduled arrivals or departures at the transportation terminal, or any combination thereof ([0027] Another factor the travel time determiner 116 may use includes any known delays in the user's expected path. Known delays may include traffic backups, security line delays, check-in times at the airport, luggage check-in, airport transporter delays, and the like. Current information about known delays may be received from a supplementary information computer 124 or delays may be based on historical trends).
	
	Regarding claim 13, Altaf teaches wherein the one or more processors are further configured to determine another route to the venue in response to the estimated travel time exceeding a threshold value ([0031] when the current travel arrangement is expected to cause the travel to be late for the flight, the mobile application may compute an alternative arrangement, such as adjusting a parking arrangement, adjusting a mode and/or route of travel within the airport, [0043], If the user does want to reschedule, the travel itinerary computer 112 continues to element 416, rescheduling the user on a later trip).
	
Regarding claim 26, please see the rejection above with respect to claim 13, which is commensurate in scope to claim 26, with claim 13 being drawn to a system, claim 26 being drawn to a corresponding method.
	Regarding claim 14, Altaf teaches wherein the venue comprises an airport, the first event comprises a first airline flight to a destination, and the second event comprises a second airline flight to the destination (if the user does want to reschedule, the travel itinerary computer 112 continues to element 416, rescheduling the user on a later trip, Altaf, par. [0043]).

	Regarding claim 15, Altaf teaches wherein the one or more processors are further configured to: retrieve one or more of a flight number of the first airline flight, an airline company associated with the first airline flight, a departure time of the first airline flight, or a departure gate of the first airline flight from a mobile computing device of the passenger (If the user does want to reschedule, the travel itinerary computer 112 continues to element 416, rescheduling the user on a later trip, Altaf, par.[0043]). 
	
	Regarding claim 16, Altaf teaches does not explicitly teach but Reed teaches wherein the venue comprises a movie theater complex, the first event comprises a first showing of a movie, and the second event comprises a second showing of the movie (Reed, [0012], FIG. 1, a variety of routes 100 for an autonomous vehicle 102 is shown. A navigation route 104 of the variety of routes 100 may be disposed between one or more points A, B, C, and D. The navigation route 104 may pass by areas of interest, such as a retail store 106, a park 108, a windy road 110, a water area 112, rural areas 114, and residences 116. The retail store may be a music store, a shopping complex, a restaurant, or the like. The park 108 may include local parks, national parks, a forested area, or the like. The water area 112 may be one or more of lakes, rivers, streams, and the like. The rural areas 114 may include farmhouses, fields, pastures, countryside, or the like).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 

	Regarding claim 17, Altaf teaches does not explicitly teach but Reed teaches wherein the determined route is a scenic route, an energy-efficient route, a route that avoids freeways, a route that minimizes bridge crossings, a route that enhances passenger safety, a route that passes a point of interest, a route along which one or more additional passengers are to be picked by the autonomous vehicle, a route indicated by the passenger, a route alongside one or more advertisements, a route associated with ride-sharing, a route alongside passenger drop-off or pick-up locations, a route alongside food delivery drop-off or pick-up locations, a route alongside package drop-off or pick-up locations, an energy-efficient route, a fastest route, a route alongside rest areas, a route alongside or near gas stations, a route alongside or near service stations, a route alongside or near electric vehicle charging stations, a route that offsets costs to the passenger, a route that allows the vehicle to dynamically charge the vehicle, a route alongside rest areas, or any combination thereof ([0012]-[0013]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 

	Regarding claim 18, Altaf teaches wherein the one or more processors are further configured to: present, to the passenger, a plurality of routes configured for the arrival of the passenger at the venue after the scheduled time for the first event and at or within the time period before the scheduled time for the second event; obtain a selection of one of the presented routes from the passenger; and determine the route to the venue based on the passenger selection (Altaf discloses user interaction (querying the user to determine if the user is interested in rescheduling her trip. travel itinerary computer 112 may send a message to the user on her wireless device 102 informing her that she will be late and asking if she would like to reschedule, par. [0042] and user selection of offered choices).

	Regarding claim 19, Altaf teaches does not explicitly teach but Reed teaches wherein: the one or more passenger preferences includes a preference for scenic routes, a preference for energy-efficient routes, a preference for routes that avoid freeways, a preference for routes that minimize bridge crossings, a preference for routes that enhance passenger safety, a preference for routes that pass one or more points of interest, a preference for picking up additional passengers along the alternate route, or any combination thereof; and the one or more operator preferences includes a preference for routes alongside one or more advertisements, a preference for routes associated with ride-sharing, a preference for routes alongside passenger drop-off or pick-up locations, a preference for routes alongside food delivery drop-off or pick-up locations, a preference for routes alongside package drop-off or pick-up locations, a preference for energy-efficient routes, a preference for the fastest route, a preference for routes alongside rest areas, a preference for routes alongside or near gas stations, a preference for routes alongside or near service stations, a preference for routes alongside or near electric vehicle charging stations, or any combination thereof (Reed, [0012]-[0013], [0018]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 

	Regarding claim 22, Altaf teaches does not explicitly teach but Reed teaches wherein the one or more operator preferences includes a preference for routes alongside one or more advertisements, a preference for routes associated with ride-sharing, a preference for routes alongside passenger drop-off or pick-up locations, a preference for routes alongside food delivery drop-off or pick-up locations, a preference for routes alongside package drop-off or pick-up locations, a preference for energy-efficient routes, a preference for the fastest route, a preference for routes alongside rest areas, a preference for routes alongside or near gas stations, a preference for routes alongside or near service stations, a preference for routes alongside or near electric vehicle charging stations, or any combination thereof(Reed, [0012]-[0013], [0018]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, managing the travel itinerary based on the location of a use, as taught by Altaf, generating autonomous navigation routes to match user preferences, as taught by Reed, as Altaf and Reed are directed to a trip management (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility generating autonomous navigation routes to match user preferences and predictably applied it to managing the travel itinerary of Altaf to meet user’s request (abstract, Reed). 

	Regarding claim 23, Altaf teaches wherein the second scheduled time is based at least in part on an estimated travel time of the passenger from an exit point of the autonomous vehicle at or near the venue to an entry point of the second event (Altaf discloses that supplementary information computer 124 may provide information that may be used by the travel time determiner 116 to estimate travel times, such as information relating to traffic, airport conditions, weather conditions, and security lines, Altaf, par.[0020]).	
	Regarding claim 24, Altaf teaches wherein the estimated travel time is based at least in part on a physical attribute of the passenger, a presence of infants or children with the passenger, an age of the passenger, an amount of luggage or cargo with the passenger, weather conditions along a route to the venue, weather conditions at the venue, traffic conditions along the route to the venue, traffic conditions at the venue, police activity at the venue, a security breach at the venue, wait times for obtaining tickets at the venue, wait times for passing through security lines at the venue, delays associated with traveling with one or more pets, a size of the venue, a layout of the venue, entry points of the venue, a level of activity at the venue, a level of the passenger's familiarity with the venue, or any combination thereof (Altaf discloses that supplementary information computer 124 may provide information that may be used by the travel time determiner 116 to estimate travel times, such as information relating to traffic, airport conditions, weather conditions, and security lines, Altaf, par.[0020]).	
	
	Regarding claim 25, Altaf teaches further comprising: determining the estimated travel time based on changes in the wait times, changes in departure gates, delays in scheduled arrivals or departures at the transportation terminal, or any combination thereof (Altaf discloses that supplementary information computer 124 may provide information that may be used by the travel time determiner 116 to estimate travel times, such as information relating to traffic, airport conditions, weather conditions, and security lines, Altaf, par.[0020]).	
	Regarding claim 28, Altaf teaches wherein the second scheduled time is based at least in part on an estimated travel time of the passenger from an exit point of the autonomous vehicle at or near the venue to an entry point of the second event. (If the user does want to reschedule, the travel itinerary computer 112 continues to element 416, rescheduling the user on a later trip, Altaf, par. [0043]).	
	Regarding claim 29, Altaf teaches wherein: the one or more passenger preferences includes a preference for scenic routes, a preference for energy-efficient routes, a preference for routes that avoid freeways, a preference for routes that minimize bridge crossings, a preference for routes that enhance passenger safety, a preference for routes that pass one or more points of interest, a preference for picking up additional passengers along the alternate route, or any combination thereof; and the one or more operator preferences includes a preference for routes alongside one or more advertisements, a preference for routes associated with ride-sharing, a preference for routes alongside passenger drop-off or pick-up locations, a preference for routes alongside food delivery drop-off or pick-up locations, a preference for routes alongside package drop-off or pick-up locations, a preference for energy-efficient routes, a preference for the fastest route, a preference for routes alongside rest areas, a preference for routes alongside or near gas stations, a preference for routes alongside or near service stations, a preference for routes alongside or near electric vehicle charging stations, or any combination thereof (Reed, [0012]-[0013], [0018]). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.


/J.W./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666